

Exhibit 10.1


P E R F O R M A N C E S H A R E U N I T
A W A R D A G R E E M E N T


Non-transferable


G R A N T T O


___________________________________
(“Grantee”)




by Lowe’s Companies, Inc. (the “Company”) of


___________________________________


(the “Performance Share Units”)


pursuant to and subject to the provisions of the Lowe’s Companies, Inc. 2006
Long Term Incentive Plan, as amended and restated (the “Plan”) and to the terms
and conditions set forth on the following pages (the “Terms and Conditions”).


Unless terminated or paid earlier in accordance with the Plan or Section 4 of
the Terms and Conditions, the Performance Share Units will be earned and become
vested and payable to the Grantee in the form of shares of the Company’s common
stock, $0.50 par value, after the third anniversary of the Date of Grant based
on achievement of the Performance Objectives applicable to the Performance Share
Units.


IN WITNESS WHEREOF, Lowe’s Companies, Inc., acting by and through its duly
authorized officer, has caused this Agreement to be executed as of the Date of
Grant.


LOWE’S COMPANIES, INC.
By:
Date of Grant:
Accepted by Grantee:



TERMS AND CONDITIONS
1. Grant of Performance Share Units. The Company hereby grants Performance Share
    Units (the “Performance Share Units”), subject to the terms and conditions
set forth in the Plan, in this Agreement and any applicable recoupment or
“clawback” policies of the Company, as in effect from time to time. The actual
number of Performance Share Units earned by the Grantee shall be based on the
Company’s achievement of the Performance Objectives as described in Sections 2
and 3 for the three fiscal year period beginning FY[ ] and ending FY[ ] (the
“Performance Period”). Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan.


2.Performance Objectives for Performance Share Units. The Performance Objectives
for the Performance Share Units shall be:


1

--------------------------------------------------------------------------------





(a)the Company’s Average Return on Invested Capital (“ROIC”) for the Performance
Period; and


(b)the total shareholder return (“TSR”) with respect to the Company’s Common
Stock for the Performance Period relative to the median TSR of the companies
comprising the S&P 500 Index at the beginning of the Performance Period.




“Average ROIC” for the Performance Period means the amount determined by
dividing the sum of the ROIC for each fiscal year in the Performance Period by
three (3).


“ROIC” for a fiscal year is determined by dividing:




(a)the Company’s net operating profit after taxes for such fiscal year, by


(b)the average of the Company’s invested capital as of the beginning and as of
the end of such fiscal year.


For this purpose, invested capital means total debt plus lease liabilities and
shareholder’s equity.


“TSR” shall be determined by assuming the reinvestment of all dividends as of
the ex-dividend date and using the twenty trading day average closing price
preceding the beginning and ending of the Performance Period.


The Committee shall make equitable adjustments to the Performance Objectives
where necessary (i) in response to changes in applicable laws or regulations,
(ii) to account for items of gain, loss or expense that are related to the
disposal (or acquisition) of a business or change in accounting principles that
was not anticipated at the Date of Grant, (iii) to account for unusual or
non-recurring transactions that were not anticipated at the Date of Grant, or
(iv) to reflect other unusual, non-recurring or unexpected items as determined
in good faith by the Committee. All such adjustments shall be made in a
consistent manner and in accordance with the objectives of the Plan.




3.Determination of Number of Performance Share Units Earned. The number of
Performance Share Units earned for the Performance Period shall be determined in
two steps.


(a)First, the number of Performance Share Units earned based on the Company’s
Average ROIC for the Performance Period (the “ROIC PSUs”) shall be determined in
accordance with the following table:












2

--------------------------------------------------------------------------------





Average ROIC
% of
Performance Share Units Earned
[ ]% or higher150%[ ]%100%[ ]%75%[ ]%25%Less than [ ]%0%



The percentage of ROIC Performance Share Units earned for Average ROIC between [
]% and [ ]%, [ ]% and [ ]% or between [ ]% and [ ]% shall be determined by
linear interpolation.


(b)Second, the number of ROIC PSUs will be multiplied by the TSR modifier shown
in the following table with the result being the Performance Share Units earned
for the Performance Period:
Company’s TSR Percentage Difference from the Median TSR of the S&P 500 Index



TSR Modifier
> +20%
1.33x0%1.00x
< -20%
0.67x



The number of Performance Shares Units earned for performance between discrete
points in either of the tables in (a) or (b) above shall be determined by linear
interpolation.


4.Distribution of Common Stock for Performance Share Units Earned.


(a)Distribution Following Expiration of Performance Period. Unless otherwise
sooner forfeited in accordance with Section 4(b) or distributed in accordance
with Section 4(d), on or within 60 days after April 1, 2023 (the “Distribution
Date”), the Company shall distribute to the Grantee one share of Common Stock
for each whole Performance Share Unit earned by the Grantee in accordance with
Sections 2 and 3.


(b)Termination of Employment Prior to Distribution Date. The Grantee shall
forfeit all of Grantee’s right, title and interest in and to the Performance
Share Units in the event Grantee’s employment with the Company terminates before
the Distribution Date for any reason other than death, Disability or Retirement.


(c)Termination Due to Death, Disability or Retirement. In the event the
Grantee’s employment with the Company terminates prior to the Distribution Date
due to death, Disability or Retirement, the Performance Share Units shall remain
outstanding and shall be earned in accordance with Sections 2 and 3 and shares
of Common Stock for each whole Performance Share earned shall be distributed on
or within 60 days after the Distribution Date in accordance with Section 4(a).
The definition of “Retirement” for purposes of this Agreement shall have the
following meaning and not the meaning assigned to such term in the Plan: The
voluntary termination of employment with the approval of the Board at least six
(6) months after the Date of Grant and on or after the date Grantee has attained
age fifty-five (55) and Grantee’s age plus years of service equal or exceed
seventy (70); provided that, Grantee has given the Board at least ten (10) days
advance notice of such Retirement and Grantee has executed and not revoked


3

--------------------------------------------------------------------------------



a Release of Claims provided to Grantee by the Company upon receipt of Grantee’s
notice.


(d)Change in Control Prior to Distribution Date. In the event a change in
control of the Company (as defined in Section 409A of the Internal Revenue Code)
occurs before the Distribution Date, the Performance Share Units shall be earned
in accordance with Sections 2 and 3 based on the achievement of the Performance
Objectives through the end of the fiscal year quarter ending immediately prior
to such change in control. Shares of Common Stock for each whole Performance
Share Unit earned shall be distributed to the Grantee as soon as
administratively practicable, but in no event later than 30 days following such
change in control.


5.No Stockholder Rights. The Performance Share Units shall not entitle the
Grantee to any voting, dividend or other rights as a stockholder of the Company
until shares of Common Stock are distributed to Grantee in accordance with
Section 4.


6.Competing Activity. If Grantee engages in any Competing Activity during
Grantee’s employment with the Company or a Subsidiary within two years after the
termination of Grantee’s employment with the Company or its Subsidiaries for any
reason, (a) Grantee shall forfeit all of Grantee’s right, title and interest in
and to any Performance Share Units as of the time of the Grantee’s engaging in
such Competing Activity and such Performance Share Units shall revert to the
Company immediately following such event of forfeiture, and (b) Grantee shall
remit, upon demand by the Company, the “Repayment Amount” with respect to any
shares of Common Stock that were granted to Grantee as payment of Performance
Share Units under the terms of this Agreement. The “Repayment Amount” is the
aggregate Fair Market Value of the Common Stock underlying the Performance Share
Units at the time of delivery to Grantee. The Repayment Amount shall be payable
in cash (which shall include a certified check or bank check), by the tender of
shares of Common Stock or by a combination of cash and Common Stock; provided
that, regardless of the Fair Market Value of such shares at the time of tender,
the tender of the shares shall satisfy the obligation to pay the Repayment
Amount for the same number of shares of Common Stock delivered to the Company.


For purposes of this Agreement, Grantee will be deemed to be engaged in a
“Competing Activity” if Grantee, directly or indirectly, owns, manages,
operates, controls, is employed by, or participates in as a 5% or greater
shareholder, partner, member or joint venturer, in a Competing Enterprise, or
engages in, as an independent contractor or otherwise, a Competing Enterprise
for himself or on behalf of another person or entity. A “Competing Enterprise”
is any business engaged in any market which is a part of the Home Improvement
Business as described below (i) with total annual sales or revenues of at least
five hundred million dollars ($500 million USD) and (ii) with retail locations
or distribution facilities in a US State or the District of Columbia or which
engages in providing goods and/or services within the Home Improvement Business
to customers in the United States through electronic means (internet, mobile
application, etc.), including but not limited to the


4

--------------------------------------------------------------------------------



following entities: The Home Depot, Inc.; Sears Holdings, Inc. or Transform
Holdco LLC; Menard, Inc.; Amazon.com, Inc.; Ace Hardware Corp.; Lumber
Liquidators Holdings, Inc.; Wayfair, Inc.; Walmart, Inc.; Best Buy Co., Inc., HD
Supply Holding, Inc.; Floor & Décor Holdings, Inc.; and True Value Company.


The Company and its affiliated entities comprise an omni-channel provider of
home improvement products and supplies for maintenance, repair, remodeling, and
decorating as well as appliances, installation or other services, supplies for
the multi-family housing industry, and supplies for builders, contractors, and
maintenance professionals. (the “Home Improvement Business”). The Company
operates retail locations and support facilities and offers products and
services to consumers in all 50 states, the District of Columbia, and Canada
through traditional retail locations, sales organizations, and on-line channels.
The Company’s Home Improvement Business requires a complex sourcing and supply
network, multi-channel distribution and delivery systems, innovative information
technology resources, and a robust infrastructure support organization.


Grantee recognizes and acknowledges that the Company has a legitimate business
interest in maintaining its competitive position in a dynamic industry and that
restricting Grantee for a reasonable period from performing work for, providing
services to, or owning more than a 5% interest in an enterprise which engages in
business activities which are in competition with the Company is reasonable and
appropriate. Grantee further acknowledges that the Company’s business would
likely be damaged by Grantee’s engaging in competitive work activity during the
non-competition period detailed above. Grantee agrees that in Grantee’s position
with the Company, Grantee was provided access to or helped develop business
information proprietary to the Company and that Grantee would inevitably
disclose or otherwise utilize such information if Grantee were to work for,
provide services to, or own a substantial interest in a Competing Activity
during the non-competition period.


Should Grantee wish to undertake a Competing Activity during Grantee’s
employment or before the expiration of the above-referenced 2-year period,
Grantee must request written permission from the Executive Vice President, Human
Resources of the Company before undertaking such Competing Activity. The Company
may approve or not approve the Competing Activity at its sole discretion.


Nothing contained in this Section 6 shall be interpreted as or deemed to
constitute a waiver of, or diminish or be in lieu of, any other rights that the
Company or a Subsidiary may possess as a result of Grantee’s misconduct or
direct or indirect involvement with a business competing with the business of
the Company or a Subsidiary.


7. No Solicitation of Employees. During Grantee’s employment with the Company or
any of its subsidiaries and until the date that is 18 months after date of
termination for any reason, Grantee will not, directly or indirectly, solicit or
encourage any person who was an employee of the Company or any of its
subsidiaries during Grantee’s employment who worked within Grantee’s
organization within the Company during the 2 years immediately prior to
Grantee’s date of termination (“Protected Employee”), to leave employment with
the Company or any of its subsidiaries or assist in any way with the hiring of
any Protected Employee by any future employer, person or other entity including
but not limited to referral, identification for potential employment,
recommendation, interview, or direct or indirect supervision.






5

--------------------------------------------------------------------------------



8.No Solicitation of Customers or Vendors. During Grantee’s employment with the
Company or any of its subsidiaries and until the date that is 18 months after
date of termination for any reason, Grantee will not, directly or indirectly,
solicit the business of the Company’s customers or vendors with whom Grantee had
material contact or about whom Grantee has confidential information obtained
during the 2 years immediately prior to Grantee’s date of termination to divert
their business away from or otherwise interfere with the business relationships
of the Company with its customers and/or vendors on Grantee’s behalf or on
behalf of any other entity or person.


9. Injunctive Relief. Grantee agrees that the provisions herein are important to
and of material consideration to the Company and that the Company considers that
monetary damages alone are an inadequate remedy to the Company for any breach of
the provisions hereof. Grantee further stipulates that, upon any material breach
by Grantee of the provisions herein the Company shall be entitled to injunctive
relief against Grantee from a court having personal jurisdiction of Employee.
This section shall not be deemed to limit the legal and equitable remedies
available to the Company or to limit the nature and extent of any claim by the
Company for damages caused by Grantee for breach of this Agreement.


10. No Right of Continued Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Subsidiary.


11. Payment of Taxes.


(a)The Company will automatically withhold a number of shares of Common Stock or
Units (as the case may be) having a fair market value equal to an amount up to
the maximum statutory rate to satisfy federal, state, local and foreign taxes
(including Grantee’s FICA obligation), unless Grantee notifies the Company
thirty (30) days prior to the date such withholding is required that he or she
will satisfy his or her tax withholding obligations in cash.


(b)If Grantee chooses to satisfy his or her tax withholding obligations in cash
and complies with the above notification requirement, Grantee will, no later
than the date as of which any amount related to the Performance Share Units
first becomes includable in Grantee’s gross income for federal income tax
purposes, pay to the Company, or make other arrangements satisfactory to the
Committee regarding payment of, any federal, state and local taxes of any kind
(including Grantee’s FICA obligation) required by law to be withheld with
respect to such amount.


The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its
Subsidiaries will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.


12.Amendment. The Committee may amend or terminate this Agreement without the
consent of Grantee; provided, however, that such amendment or termination shall
not, without Grantee’s consent, reduce or diminish the value of this award.






6

--------------------------------------------------------------------------------



13.Plan Controls. The terms contained in the Plan, including without limitation
the antidilution adjustment provisions, are incorporated into and made a part of
this Agreement, and this Agreement shall be governed by and construed in
accordance with the Plan. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of the Plan shall be controlling and determinative.


14.Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


15.Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


16. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:


Lowe’s Companies, Inc.
1000 Lowes Boulevard
Mooresville, NC 28117
Attn: Stock Plan Administration


or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.


17.Governing Law and Venue. This Agreement shall be governed by the laws of the
State of North Carolina other than its choice of laws provisions to the extent
that such provisions would require or permit the application of the laws of a
state other than North Carolina. Each of the Parties to this Agreement consents
to submit to the personal jurisdiction and venue of the Charlotte Division of
the U.S. District Court for the Western Division of North Carolina or the North
Carolina Superior Court by motion or request for leave from any such court. Each
of the Parties further waives any right to seek change of venue from such Court
due to inconvenient forum or other similar justification and will pay to the
other Parties the costs associated with responding to or otherwise opposing any
motion or request for such relief.


7